SULLIVAN, PJ.
We have examined the record and we find that the complaint, that there was no search warrant issued at the time that the machines were found, is not well taken, for the reason that there is evidence in the record, tending to show that the plaintiff in error assisted in the conduct of the search which led to the discovery of eight slot machines, five unbroken and three broken machines, and while there is some substance for the claim that a search warrant should have been issued before a search for the property was made, yet we do not think that it is of such a prejudicial nature that because of it the judgment for exhibiting the slot machines should be reversed.
Under the authorities, that where credible evidence appears to sustain the judgment, it cannot be reversed because the reviewing court may consider the evidence weak or because it is circumstantial in its nature, or because the court, itself, has a different opinion.
Holding these views, the judgment of the lower court is hereby affirmed.
(Vickery and Levine, JJ., concur.)